Case 1:17-cr-00183-TWP-TAB Document 66-1 Filed 07/17/19 Page 1 of 1 PageID #: 291




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
            Plaintiff,                                   )
                                                         )
       v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                         )
  BUSTER HERNANDEZ,                                      )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,         )
  Greg Martain, Purge of Maine,                          )
  uygt9@hushmail.com, jare9302@hushmail.com,             )
  Dtvx1@hushmail.com, Leaked_hacks1,                     )
  Closed Door, Closed Color, Clutter Removed,            )
  Color Rain, Plot Draw, and Invil Cable)                )
                                                         )
            Defendant.                                   )

                                                ORDER
            This matter comes before the Court on the government=s Motion to Dismiss the original

  Indictment. Upon consideration of the same, the Court grants the government=s motion.


            IT IS THEREFORE ORDERED that the original Indictment is dismissed.


            So ORDERED this ______ day of July, 2019.



                                                                 ____________________________
                                                                 Hon. Tonya Walton Pratt, Judge
                                                                 United States District Court
                                                                 Southern District of Indiana




  Distribution to all registered counsel via electronic notification.
  United States Probation Office

                                                    1
